Citation Nr: 1456644	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis, status post right subacromial decompression with acromioclavicular joint resection (a right shoulder disability).

2.  Entitlement to a combined rating in excess of 20 percent for a right knee disability.

3.  Entitlement to a combined rating in excess of 20 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.

5.  Entitlement to an effective date prior to December 11, 2000 for the award of service connection for bilateral plantar fasciitis.

6.  Propriety of the reduction in the rating for left carpal tunnel syndrome from 20 to 0 percent (subsequently increased to 10 percent), effective May 1, 2010.

7.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome, from May 1, 2010.

8.  Entitlement to an effective date earlier than May 1, 2010, for the grant of a 10 percent rating for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1974 and from December 1990 to February 1991.  He also served in the Mississippi Army National Guard from July 1985 to March 1992.

The issues concerning the propriety of the rating reduction and entitlement to an increased rating for left carpal tunnel syndrome are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating from 20 percent to 0 percent effective May 1, 2010.

The issues of entitlement to increased ratings for disabilities of the right shoulder, the right knee, and the left knee are before the Board on appeal from a May 2010 rating decision by the Jackson RO that denied the sought increases.

The issues regarding the rating for bilateral plantar fasciitis are before the Board on appeal from a January 2012 rating decision by the Jackson RO that implemented a Board decision granting service connection, and assigned a disability rating and an effective date for the award.  A June 2012 rating decision increased the rating from 0 to 10 percent, effective December 11, 2000; the Veteran has maintained an appeal for a higher rating.

The issue of entitlement to an earlier effective date for the grant of a 10 percent rating for left carpal tunnel syndrome is before the Board on appeal from a February 2012 rating decision by the Jackson RO that awarded a 10 percent rating for that disability effective May 1, 2010.

Several issues on appeal were remanded by the Board [by a Veterans Law Judge other than the undersigned; the case is now assigned to the undersigned] in October 2011 for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2011 the Board also referred to the RO a number of claims awaiting initial adjudication.  The record now contains a May 2013 rating decision characterized "provisional" that addresses the issues referred to the RO.  The May 2013 provisional rating decision indicates that there will be a "final Rating Decision at a later date, once all evidence required to finalize the Rating Decision is received."  A review of the Veteran's electronic VA record found reports of recent (October and November 2014) VA examinations and ongoing development of these claims.  The Board finds no need to further refer these claims to the RO.

Correspondence from the Veteran's attorney suggests that there are issues currently in appellate status that were part of the Veteran's prior appeal of a past Board decision to the United States Court of Appeals for Veterans Claims (Court).  For clarification, the Board notes that a May 2011 Court Memorandum Decision affirmed the Board's July 2009 denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); that TDIU claim is not before the Board.  (As discussed in the remand below, the Veteran has since raised a new claim seeking TDIU as part and parcel of his increased rating claims on appeal.)  The Court's May 2011 Memorandum Decision also vacated and remanded a prior Board denial of service connection for bilateral plantar fasciitis.  An October 2011 Board decision granted service connection for bilateral plantar fasciitis, resolving that issue on appeal; the issues currently on appeal concerning the effective date and initial rating assigned in connection with that award are appeals of downstream issues from that grant of service connection.  The Court's directives in the May 2011 Memorandum have been entirely resolved by the Board's October 2011 grant of service connection for bilateral plantar fasciitis.

The issues of entitlement to increased disability ratings for (1) right shoulder disability, (2) right knee disability, (3) left knee disability, (4) bilateral plantar fasciitis, and (5) left carpal tunnel syndrome (with the associated issue of entitlement to TDIU), as well as (6) the issue concerning the propriety of the reduction in the rating for left carpal tunnel syndrome, are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The first communication from the Veteran expressing an intent to file a claim of service connection for bilateral plantar fasciitis was received on April 28, 1993; the Veteran timely perfected an appeal of the September 1993 AOJ denial of this claim, and that appeal remained pending and unresolved until an October 2011 Board decision granted service connection for bilateral plantar fasciitis.

2.  A 20 percent disability rating for left carpal tunnel syndrome is in effect for the period immediately prior to May 1, 2010.


CONCLUSIONS OF LAW

1.  An earlier effective date of April 28, 1993, is warranted for the award of service connection for bilateral plantar fasciitis.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).
2.  The claim seeking an effective date earlier than May 1, 2010, for the grant of a 10 percent disability rating for left carpal tunnel syndrome is moot as a 20 percent rating for left carpal tunnel syndrome was in effect prior to May 1, 2010.  38 U.S.C.A. §§  7104, 7105 (West 2014); 38 C.F.R. § 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Regarding the issue of entitlement to an earlier effective date for the grant of a 10 percent disability rating for left carpal tunnel syndrome, given that the appeal in this matter is being dismissed, further discussion of the impact of the VCAA on the matter is not necessary.

Regarding the issue of entitlement to an earlier effective date for the award of service connection for bilateral plantar fasciitis, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2013 SOC provided the Veteran actual knowledge of the legal criteria on the 'downstream' issues of entitlement to earlier effective dates for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  
All evidence relevant to the claims being decided has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.

Effective Date For Grant of Service Connection for Bilateral Plantar Fasciitis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The exception to the rule is when such claim is received within one year after the Veteran's separation from service, in which case the effective date of the award is the day following separation from service.  38 C.F.R. § 3.400(b)(2)(i).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

First to be determined is the date of receipt of the claim that led to the award of service connection for bilateral plantar fasciitis.  In awarding service connection for bilateral plantar fasciitis, the AOJ has determined that the date of claim is December 11, 2000, the date of correspondence seeking service connection for bilateral plantar fasciitis which the AOJ interpreted as a petition to reopen a prior final denial of a prior claim for the same benefit.  The Board finds, however, that the Veteran's original claim for service connection for bilateral plantar fasciitis was received on April 28, 1993, and that this claim remained pending at the time of the October 2011 Board decision granting service connection because the Veteran had properly appealed the prior denial to the Board and that the original appeal had not been resolved prior to the grant of service connection for bilateral plantar fasciitis.

A written statement from the Veteran received by VA on April 28, 1993 was interpreted by the AOJ as claiming service connection for bilateral plantar fasciitis.  In September 1993, the AOJ issued a rating decision acknowledging that the Veteran had a diagnosis of bilateral plantar fasciitis at that time (shown on VA examination), but denying the claim on the basis that no plantar fasciitis was shown during his military service.  The Veteran filed a notice of disagreement with the denial in September 1993 ("I would like to appeal ... denial of s/c for bilateral foot condition"), timely to the September 1993 denial.  The AOJ issued a January 1994 rating decision again denying the claim, and then issued a SOC addressing the issue (among others) in January 1994, and the Veteran filed a timely VA Form 9 substantive appeal on this issue in March 1993 ("appeal decision that denied claim for ... service connection for  ... bilateral plantar fasciitis").

A May 1996 supplemental SOC (SSOC) acknowledges and addresses the bilateral plantar fasciitis issue as a matter on appeal.  In July 1998 and July 2000, the Board addressed a number of issues then on appeal, but did not address the bilateral plantar fasciitis issue.  Review of the record did not find any indication that the Veteran withdrew the appeal seeking service connection for bilateral plantar fasciitis.  He again asserted entitlement to service connection for plantar fasciitis in correspondence received December 11, 2000, and the AOJ treated this as a petition to reopen the claim.  The Veteran eventually appealed the further denial of the claim, and in October 2011 the Board granted service connection for bilateral plantar fasciitis decision (after initially denying the claim and having that decision vacated by the Court).  A January 2012 rating decision implemented the grant and assigned an effective date of December 11, 2000.

In light of the above, the Board finds that the correct date of the receipt of claim leading to the grant of service connection for bilateral plantar fasciitis was April 28, 1993; this was the earliest date upon which the claim was raised and that claim was not addressed by a final decision prior to the eventual grant of service connection for bilateral plantar fasciitis.  The Veteran appealed the AOJ denial of the April 1993 claim and this appeal remained unresolved and pending until the October 2011 Board decision granted service connection for bilateral plantar fasciitis.

The Board's analysis turns to determining the date that entitlement to service connection for bilateral plantar fasciitis arose.  It appears to be well-established that the Veteran had a medical diagnosis of bilateral plantar fasciitis at the time of his April 28, 1993 claim for service connection.  The September 1993 rating decision acknowledged that bilateral plantar fasciitis was shown, and the basis for the denial of service connection then was the lack of evidence of a nexus to military service.  The Board's eventual grant of service connection for bilateral plantar fasciitis found a nexus between the bilateral plantar fasciitis and the Veteran's military service.  As evidence of record shows that the now service-connected bilateral plantar fasciitis existed at the time of the April 28, 1993 claim (a June 1993 VA examination report shows a diagnosis of the disability), the Board concludes that the basic elements for establishing service connection for bilateral plantar fasciitis are reasonably shown to have existed when the Veteran filed the claim on April 28, 1993.  Accordingly, an effective date of April 28, 1993 is warranted.

Because the Veteran is not shown to have filed a formal or informal application for service connection for bilateral plantar fasciitis prior to April 28, 1993, VA is precluded from granting an effective date for the award of service connection for bilateral plantar fasciitis prior to that date.  In sum, it is reasonably shown that the proper effective date for the grant of service connection for bilateral plantar fasciitis is April 28, 1993, the date on which VA received the Veteran's claim leading to the award of service connection.
Dismissal of appeal seeking an effective date earlier than May 1, 2010, for the grant of a 10 percent rating for left carpal tunnel syndrome

At present, a 20 percent rating is in effect for left carpal tunnel syndrome for the 17 year period from April 28, 1993 to May 1, 2010 (with a temporary 100 percent rating in effect for a portion of 1994).  As discussed in more detail below in the section addressing the remand of the left carpal tunnel syndrome rating reduction and increased rating issues, the RO issued a February 2010 rating decision reducing the 20 percent rating to 0 percent effective May 1, 2010, and a February 2012 RO rating decision awarded an "increased" rating to 10 percent effective from May 1, 2010.  The Veteran's attorney filed a notice of disagreement in March 2012 stating that he "disagrees with the effective date assigned to the grant of a 10 percent disability rating."  The RO interpreted this as an appeal for an earlier effective date prior to May 1, 2010 for the grant of the 10 percent disability rating for left carpal syndrome, and addressed this issue in the June 2013 SOC.  The Veteran's attorney perfected the appeal and expressly stated that the Veteran sought "an effective date earlier than May 1, 2010 for the grant of a 10 percent rating for left carpal tunnel syndrome."

The Board finds that this issue on appeal appears to have arisen as the result of some confusion.  A rating of 10 percent or greater is in effect throughout the entirety of the period from the June 1992 establishment of service connection for left carpal tunnel syndrome, and a rating in excess of 10 percent is in effect from April 28, 1993 to May 1, 2010.  The Veteran has already received the benefit sought in this appeal, as the 20 percent rating for left carpal tunnel syndrome in effect prior to May 1, 2010 is a greater benefit than a 10 percent rating the appeal nominally seeks to establish for the period prior to May 1, 2010.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Given that the Veteran is assigned a rating in excess of that sought (the 20 percent rating in effect for carpal tunnel syndrome prior to May 1, 2010 is greater than the 10 percent rating sought on appeal for the period prior to May 1, 2010), there is no remaining question of fact or law to be resolved; the appeal seeking an effective date earlier than May 1, 2010, for the grant of a 10 percent rating for left carpal tunnel syndrome must be dismissed as moot.


ORDER

An earlier effective date of April 28, 1993 is granted for the award of service connection for bilateral plantar fasciitis.

The appeal seeking an effective date earlier than May 1, 2010, for the grant of a 10 percent rating for left carpal tunnel syndrome is dismissed as moot.


REMAND

Right Shoulder Disability Rating

The portion of the Veteran's record stored in VA's VBMS electronic data system contains an October 2014 VA examination report (Disability Benefits Questionnaire (DBQ)) evaluating the Veteran's right shoulder disabilities.  It appears that the purpose of the VA examination may have been to develop the record with respect to a pending claim of service connection for degenerative arthritis of both shoulders (as distinguished from the already service-connected right shoulder disability of tendonitis, status post right subacromial decompression with acromioclavicular joint resection).  A May 2013 "Provisional Rating Decision" addresses the issue, but a final rating decision on that matter does not appear to have been issued to date.  This presents a concern with respect to rating the service-connected right shoulder disability because the extent of the service-connected right shoulder disability (as distinguished from non-service-connected disability) appears to be the subject of a pending and unresolved claim in progress at the AOJ/RO.  Review of the Veteran's electronic VA records found that pertinent development is ongoing.

The Board also notes that any development of evidence detailing right shoulder impairment (or identifying any clear distinctions between service-connected and non-service-connected symptoms of right shoulder disability) would be pertinent to the matter of the rating for the right shoulder disability on appeal.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board notes that the October 2014 VA examination report addressing the Veteran's right shoulder appears to contain evidence pertinent to the rating for the right shoulder.  Notably, the October 2014 VA examination report was added to the record after the most recent AOJ adjudication of the right shoulder rating issue (in the November 2013 SSOC), and has not been considered in any AOJ adjudication of the rating issue.  Because the VA examination reports (and any outstanding VA treatment records) were generated by VA, they must be considered constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Before final appellate review by the Board may properly proceed, the right shoulder increased rating issue must be remanded for AOJ consideration of the new evidence and issuance of a SSOC.

Also, the October 2014 VA examination report suggests that additional pertinent evidence exists in outstanding VA medical records not currently available for review.  The most recent complete update of the set of the Veteran's VA medical records available for review in the claims-file was completed in October 2013.  The October 2014 VA examination report indicates that the Veteran reported symptomatic flare-ups of right shoulder pain of "10/10" severity and that "when he has his upper level of pain, he doesn't want to move the shoulder until he gets some relief...."  The October 2014 VA examination report also indicates that the Veteran stated "he was to have a repeat R Shoulder MRI as he may require new R Shoulder surgery due to the degenerative change of the subacromial space."  This appears to suggest that the outstanding VA medical records may contain evidence concerning recent changes in the Veteran's right shoulder disability picture.

Accordingly, the Board finds that a remand of the right shoulder disability rating issue to ensure due process, complete development of the pertinent evidence, and facilitate adequately informed appellate review is necessary.  With adjudication of another right shoulder disability claim apparently in progress at the AOJ, and with development of the evidence associated with that claim having already produced evidence pertinent to the right shoulder issue on appeal without subsequent AOJ readjudication of the issue on appeal, a remand for completion of AOJ action in the matter is necessary.  As it appears that outstanding VA medical records may contain documentation of ongoing treatment and evaluation of the right shoulder, such evidence must be secured for the record.  The AOJ will also have the opportunity to resolve the pending right shoulder arthritis claim (and the related uncertainty as to a distinction between manifestations of service-connected right shoulder disability any manifestations of any non-service-connected right shoulder disability).

Right and Left Knee Disability Ratings

The Board's preliminary review of the evidence found that a December 2012 VA medical report (in Virtual VA) described that the Veteran had "advanced arthrosis of his right knee and moderate to moderately advanced arthrosis of his left knee."  At that time, he was counseled "in regard to eventual total knee arthroplasty."  Significantly, the December 2012 report indicates that the Veteran was scheduled to return "back in 1 year to re-evaluate his knees with new standing x-rays."  The Board finds that this information suggests that additional pertinent evidence exists in outstanding VA medical records that are not currently available for review.  The most recent complete update of the set of the Veteran's VA medical records available for review in the claims-file was completed in October 2013.  (The most recent VA examination report addressing the Veteran's knee for rating purposes is dated in June 2013, and the most recent AOJ adjudication of the knee issues on appeal was in a November 2013 SSOC.)

The December 2012 VA medical report indicates that the Veteran was scheduled to have his knee evaluated with updated diagnostic imaging (and possible consideration of surgical knee replacement) in or around December 2013.  Updated (since the most recent, October 2013, update of the VA records in the record are likely to contain pertinent information, are constructively of record, and must be secured.; the report of that evaluation, and must be secured.  
Bilateral Plantar Fasciitis Rating

The Veteran seeks a higher initial rating for his service connected bilateral plantar fasciitis.  In light of the Board's decision above awarding him an earlier effective date of April 28, 1993 for the grant of service connection for bilateral plantar fasciitis, the AOJ must first implement the award, assigning in the first instance the initial rating for the additional period of time under consideration.

The Board also notes that an October 2014 VA examination report addressing the Veteran's bilateral foot disabilities is in Virtual VA and VBMS.  This VA examination report was added to the record after the most recent (November 2013) SSOC readjudication by the AOJ, and has not been considered in any AOJ adjudication of the bilateral foot rating issue.  On remand, the AOJ shall have the opportunity to consider this new evidence.

Left Carpal Tunnel Syndrome Rating Reduction and Current Rating 

A 20 percent disability rating for left carpal tunnel syndrome was in effect from April 1993 to May 2010 (with a temporary 100 percent disability rating in effect for a period in 1994).  A July 2006 rating decision proposed, and a February 2010 rating decision implemented, a reduction in the rating to 0 percent, effective May 1, 2010.  A notice of disagreement received in March 2010 challenged the reduction ("I disagree with your Rating Decision dated 2-11-10 reducing the evaluation of 20% to 10% effective 5-1-10 of my left carpal tunnel syndrome").  In October 2011 the Board remanded the issue concerning the propriety of the rating reduction for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue case has been processed for appellate review (see February 2012 SOC) not as one involving the propriety of a reduction, but rather as a claim for an increased rating.  The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e).  [Notably, the provisions of 38 C.F.R. § 3.344(a)(b) apply as the rating reduced was in effect for more than 5 years/the disability had stabilized.]
The Board finds that the March 2010 notice of disagreement timely initiated an appeal on the issue of the propriety of the reduction of the rating for left carpal tunnel syndrome from 20 to 0 percent.  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases" Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

The left carpal tunnel syndrome increased rating issue is inextricably intertwined with the pending matter regarding the propriety of the February 2010 rating reduction from 20 percent to 0 percent.  This issue also arises on appeal from the March 2010 notice of disagreement with the February 2010 rating decision that reduced the rating from 20 to 0 percent: the RO processed the notice of disagreement as one initiating a standard appeal for a higher rating rather than challenging the propriety of the rating reduction.  A February 2012 rating decision awarded an "increase" of the rating to 10 percent effective from May 1, 2010, but the status of the rating from May 1, 2010 remains a matter subject to the pending appeal of the propriety of the reduction of the previous 20 percent rating.

As the resolution of the left carpal tunnel syndrome rating issue is intertwined with the matter of determining whether the rating reduction was proper in the first place, and as the appeal concerning the propriety of the rating reduction must be remanded for the AOJ to address the Veteran's notice of disagreement with an SOC, the left carpal tunnel rating issue is deferred at this time pending resolution of the matter remanded.   
The Board also notes that an October 2014 VA examination report addressing details of the Veteran's wrist disabilities (including, to some extent, his left carpal tunnel syndrome) is of record in Virtual VA and VBMS.  This VA examination report was added to the record after the most recent November 2013 SSOC readjudication by the AOJ and has not been considered in any AOJ adjudication of the carpal tunnel issues on appeal.  During the processing of this remand, the AOJ shall have the opportunity to consider this new evidence.

TDIU

The statement from the Veteran's representative on the July 2013 VA Form 9 indicates a desire "to include a total disability rating based on individual unemployability (TDIU)" in connection with disability rating issues on appeal.  In this and other correspondence, the Veteran has raised a claim of entitlement to TDIU in connection with this appeal (re-raising the issue anew after the July 2009 Board decision denied entitlement to TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  The Board finds that a claim for a TDIU rating has been raised by the record.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating (in connection with his most recent claim for TDIU), under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

The Board notes that a May 2013 RO rating decision discusses a grant of TDIU effective from July 16, 2011.  However, this document states: "This is a provisional Rating Decision.  You will receive a final Rating Decision at a later date, once all evidence required to finalize the Rating Decision is received."  At this time, the Board's review of the claims-file (including in VBMS and Virtual VA) does not reflect that a final rating decision on the issue has been issued or that TDIU has been finally established.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for his service-connected disabilities pertinent to this appeal (including records pertinent to his TDIU claim).  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should issue an appropriate SOC addressing the Veteran's timely notice of disagreement on the issue of the propriety of the February 2010 reduction in the rating for left carpal tunnel syndrome from 20 to 0 percent, effective May 1, 2010.  The appellant must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

3.  After the AOJ issues a rating decision implementing the award of the earlier effective date of April 28, 1993 for the grant of service connection for bilateral plantar fasciitis and assigning the initial rating for that period, and after all further development necessary is completed, the AOJ should readjudicate the bilateral plantar fasciitis increased rating claim remaining on appeal.  If any portion of the appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

4.  After resolution of any and all intertwined claims pending, the AOJ should review the record and readjudicate the remaining issues on appeal (to encompass, after all appropriate development, the matter of entitlement to a TDIU rating).  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


